DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	
	Claims 1-8 and 10-20 of US Application No. 16/833,785, filed on 03/14/2022, are currently pending and have been examined. 

	Response to Arguments
	Applicant’s arguments, see REMARKS 03/14/2022, regarding claims 1-8 and 10-20, rejected under 35 USC §101, have been fully considered but are not persuasive. Therefore, the previous rejections have been maintained.

	Applicant’s arguments with respect to the rejection of claims 1-8 and 10-20, rejected under 35 USC §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn. However, a new rejection in view of Sherry is presented below.

	Applicant has cancelled claim 9, which was previously rejected under 35 USC §112(b), therefore this rejection is withdrawn.



	With respect to the rejection of claims 1-8 and 10-20, under 35 USC §101, the Applicant argues: “The claims do not fall within the three groupings of subject matter of an abstract idea…” The Examiner Cordially disagrees.

	The identified abstract ideas: 

“…processing the flight data to identify safety events…”

“…analyzing the contents of the events…to determine statistical data regarding the identified safety events…”

“…applying an onboard predictive model that utilizes the statistical data to predict the likelihood of a safety event…”

Fall into the category of a mental process, i.e., evaluations, judgements, and opinions. The process of evaluating fight data to identify safety events, i.e., a judgement, is a mental process. Analyzing the contents of events to determine statistical data i.e., evaluations, regarding the safety events is a mental process. Applying a predictive model that utilizes the statistical data is also an evaluation and judgement that may be 

	The Applicant further argues: “the claims are integrated into a practical application of aircraft safety analysis…” The Examiner cordially disagrees. 

	Specifically, the Applicant is arguing “This improves the technical field of aircraft safety event analysis and adds specific limitations and details other than what is well understood, routine and conventional activity in the field.” However, the improvement that the Applicant argues integrates the abstract idea into a practical application is merely an improvement to an abstract idea and not the underlaying technology to perform the abstract idea. Therefore, the improvement does not integrate the abstract idea into a practical application.

	Applicant further argues that the limitations provide specific limitations and details other than what is well understood, routine, and conventional in the field. However, the only limitations that the Examiner can identify is that the idea is performed on a generic computer system and displayed to a generic output device. These limitations are not a meaningful limitation to the claims and do not integrate the abstract idea into a practical application. 

	For the above reasons the Examiner finds the Applicant’s arguments unpersuasive and therefore the previous rejections, under 35 USC §101, are maintained.


	

Drawings
	The drawings are objected to because the details and writing in the figures 2 and 5 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-8 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 contains the amended limitation “…where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member…” to support this limitation the Applicant cites to paragraph 31 of the instant specification. However, this paragraph does not include actions by an aircrew member nor does it reference “operational limits”. Instead, the paragraph discusses safety events as “an occurrence or condition in which predetermined values of flight parameters are measured and checked for deviations from Aircraft Flight Manual limits, Standard Operating Procedures (SOP) and good airmanship. The Examiner does not interpret operational limits as aircraft flight manual limits or airmanship as an action by flight crew members. It is also not clear that one of ordinary skill in the art would understand that the terms in the specification have the same meaning as the terms in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards for calculating and displaying flight safety analytics for an aircraft. Claim 20 is directed towards a system for calculating and displaying flight safety analytics for an aircraft. 

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – 

In the instant application, independent claim 1 recites:

 “…processing the flight data to identify safety events…”

“…analyzing the contents of the events…to determine statistical data regarding the identified safety events…”

“…applying an onboard predictive model that utilizes the statistical data to predict the likelihood of a safety event…”

Independent claim 20 recites substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore, these limitations are abstract ideas and claims 1 and 20 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in 

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 



the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1 and 20 recite “a flight data storage database” and “an events database” at a high level.  The specification identifies the databases generically as a QAR and “events database” respectively. – See specification at ¶ [0005].  The database is merely a computer used as a tool to perform the abstract idea. Additionally, claims 1 and 20 recite the limitation: “displaying the predicted likelihood of a safety event on a flight display of the aircraft.” The specification identifies the “flight display” generically – See Specification at ¶  Claim 20 further recites a “quick access recorder (QAR)...” and a “flight management system” These combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea.  Claim 1 recites “receiving historical flight data for the aircraft from a flight data storage and claim 20 recites “QAR…provides historical flight data for the aircraft. Further, claim 1 recites “displaying the predicted likelihood of a safety event on a flight display of the aircraft” and claim 20 recites similarly “an onboard flight display that displays the predicted likelihood of a safety event.” The database, display, QAR, and flight management system are presented at a high level of generality (i.e., as a general means of storing data and as generic computer(s) that process and display data) thus, the receiving and displaying performed by these elements amount to mere data gathering and post-solution activity of displaying data. Both data gathering and displaying of the data and/or results from processing the data are considered insignificant extra solution activities. Therefore, these steps are not meaningful limitations on the judicial exception.  The database, QAR, flight management system, and display are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.



Receiving data and displaying information on a generic display are well- known, routine, and conventional activities in the field. Therefore, limitations are examples of insignificant extra-solution activities and are not enough to amount to significantly more than the abstract idea.

Further, claims 1 and 20 recite the limitations “…where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member…” and “…where the predicted likelihood of a safety event is geo-referenced and based on current flight conditions.” However, these limitations merely further define an abstract idea above. The amended limitations do not recite any additional elements and, therefore, do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

In the instant application, claims 1 and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 



Claim 2 recites “where the flight data storage database is from a flight data quick access recorder (QAR) located onboard the aircraft.” Which further defines an abstract idea identified above. As in claim 20, the QAR is a generic computer. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
	
Claim 3 recites “where the safety events comprise adverse weather conditions.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “where the safety events comprise unstable approach conditions.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 5 recites “where the safety events comprise runway awareness warnings.” Which further defines an abstract idea identified above. The claim does not 

Claim 6 recites “where the safety events comprise terrain surrounding an airport.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “where the safety events comprise airspace congestion.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 8 recites “where the safety events comprise aircraft malfunctions.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 10 recites “where the likelihood of a safety event is predicted based on current flight conditions.” Which further defines an abstract idea identified above. The 

Claim 11 recites “where the likelihood of a safety event is predicted based the current phase of flight.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 12 recites “where the displayed likelihood of a safety event is filtered based on time range.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites “where the displayed likelihood of a safety event is filtered based on aircraft type.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 14 recites “where the displayed likelihood of a safety event is filtered based on current flight conditions.” Which further defines an abstract idea identified 

Claim 15 recites “where the displayed likelihood of a safety event is filtered based on a current flight plan.” Which further defines an abstract idea identified above. The claim does not recite any additional elements and, therefore, does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 16 recites “where the displayed likelihood of a safety event is shown with geo-referenced event data that is represented by a unique symbol on the flight display.” Which further defines an abstract idea identified above. However, as in claim 1 the display is a generic computing device used to perform an extra-solution activity therefore the claim does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 17 recites “where the display is an interactive navigational display for the aircraft.” Which further defines an abstract idea identified above. However, as in claim 1 the display is a generic computing device used to perform an extra-solution activity therefore the claim does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 18 recites “where the display shows the likelihood of a safety event with frequency data.” Which further defines an abstract idea identified above. However, as in claim 1 the display is a generic computing device used to perform an extra-solution activity therefore the claim does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “where the display shows the likelihood of a safety event with severity data.” Which further defines an abstract idea identified above. However, as in claim 1 the display is a generic computing device used to perform an extra-solution activity therefore the claim does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 1, 2, 4, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven et al. (US 2020/0269995 A1, “Beaven”) in view of Turban et al. (US 2012/0259505 A1, “Turban”) and in further view of Sherry et al. (US 2017/0301247 A1, “Sherry”).

	Regarding claim 1, Beaven discloses automated fusion and analysis of multiple sources of aircraft data and teaches:

A method for calculating and displaying flight safety analytics for an aircraft, comprising:  (the present disclosure are directed to systems and methods for fusing and analyzing multiple sources of data from a plurality of aircraft-related data sources for fault determination and other integrated vehicle health management (IVHM) diagnostics. By fusing and analyzing continuously recorded flight data, determinations can be made regarding whether an aircraft fault should be confirmed, derived or rejected based on correlated analysis of alerts from multiple data sources. Associated outputs, i.e., displays, can include indications of determined aircraft faults and/or associated aircraft maintenance recommendations - See at least ¶ [0015] and ¶ [0030])

receiving historical flight data for the aircraft from a flight data storage database; (alert confidence scores could be determined by mining, i.e., receiving, historic data and determining how often each alert correlates with a given aircraft fault - See at least ¶ [0035] The one or more portions of data accessed at (302) can originate, for example, from the plurality of data sources gathered at database 110 of FIG . 1, including but not limited to aircraft maintenance data, technical disruption data indicative of disruptions to aircraft flights, post - flight report (PFR) data, and/or data obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft. In some examples , aircraft data accessed at (302) can include at least one data source from a given aircraft flight as well as at least one data source from one or more previous flights for the same aircraft. Data from a given flight as well as previous flights can be helpful for identifying general trends (e.g., an operating temperature that is not high for a given flight, yet is steadily increasing from one flight to the next) - See at least ¶ [0033])

processing the flight data to identify safety events (In steps 304-306, the system detects one or more alerts, i.e., safety events, indicative of the presence of a data anomaly within the one or more portions of the aircraft-related data sources. Then the system identifies a type of alert and originating data source associated with each detected alert - See at least ¶ [0034] and Fig. 3) and store the identified safety events in an events database; (determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing 

analyzing the contents of the events database to determine statistical data regarding the identified safety events; (In some examples of method (300), confidence scores can be variously assigned at (308), (310) to the types of alert and/or originating data sources identified at (306). For instance, an alert confidence score can be assigned at (308) to provide a quantifiable value indicative of a historical likelihood that a given alert correlates with a given aircraft fault. Alert confidence scores can be assigned for alerts originating from each different aircraft data source accessed at (302). In some examples, alert confidence scores could be determined by mining historic data and determining how often each alert correlates with a given aircraft fault. This alert-to-fault correlation can then be used to determine an alert confidence score value (e.g., a numeric value within a predetermined range such as from 0 to 1.) - See at least ¶ [0035])

applying an onboard predictive model that utilizes the statistical data to predict the likelihood of a safety event based on current flight data received from the aircraft; and (determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process. In some embodiments, a training set of historical data pairs including alerts detected at (304) and corresponding faults determined at (312) can be provided as training inputs to a statistical model. Training inputs to a statistical model can include data for a particular aircraft or for multiple aircraft in a fleet. Once the statistical model is adequately trained with a series of alert and fault data points, the statistical model can be employed in real time to analyze subsequently detected alerts and related data provided as input to the statistical model - See at least ¶ [0039])

displaying [] a safety event on a flight display of the aircraft. (Once one or more aircraft faults are determined at (312), an output indicative of the determined one or more aircraft faults can be provided at (314). In some examples, an output provided at (314) includes an audio or visual alert provided to a user via a computing system output device - See at least ¶ [0042])

	Beavin does not explicitly disclose where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member or where the predicted likelihood of a safety event is geo-referenced and based on current flight conditions. However, Sherry discloses a method and apparatus for probabilistic alerting of aircraft unstabilized approaches using big data and teaches:

where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member; (an unstable approach is determined by a deviation from the SOPs and the approach is based on pilot control, i.e., an aircrew member - See at least ¶ [0003] and [0047])

where the predicted likelihood of a safety event is geo-referenced and based on current flight conditions. (A probable, i.e., likelihood, unstable approach is determined based on the distance/altitude of the aircraft and the runway. The event is displayed on the flight display - See at least ¶ [0058] and Fig. 1)

	In summary, Beaven discloses collecting data on different stages of flight, including approach, and displaying data indicative of identified faults. Beaven does not explicitly disclose that safety events comprise unstable approach conditions. However, Sherry discloses a method and apparatus for probabilistic alerting of aircraft unstabilized approaches using big data and teaches displaying the potential of an unstable approach. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven to provide for the method and apparatus for probabilistic alerting of aircraft unstabilized approaches 

	Beaven discloses determining a confidence score which provides a quantifiable value indicative of a historical likelihood that a given alert correlates with a given aircraft fault. Beaven further discloses displaying aircraft faults and output indicative of the determined fault. Beaven does not explicitly disclose displaying the confidence score, i.e., the likelihood, of the fault. However, Turban discloses a method for analyzing faults present on a platform and associated system and teaches: 

displaying the predicted likelihood of a safety event on a flight display of the aircraft (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])

	In summary, Beaven discloses automated fusion and analysis of multiple sources of aircraft data and teaches determining a likelihood that a given alert correlates with a given fault and displaying data indicative of the determined fault. Beaven does not explicitly disclose that the displayed data indicative of the determined fault includes a likelihood. However, Turban discloses a method for analyzing faults present on a 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity and required considerable analysis time of maintenance procedures. (At Turban ¶ [0006]-[0007])	

	Regarding claim 2, Beaven further teaches:

where the flight data storage database is from a flight data quick access recorder (QAR) located onboard the aircraft. (The one or more portions of data accessed at (302) can originate, for example, from the plurality of data sources gathered at database 110 of FIG . 1, including but not limited to aircraft maintenance data, technical disruption data indicative of disruptions to aircraft flights, post-flight report ( PFR ) data, and/or data obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft - See at least ¶ [0033])

	Regarding claim 4, Beaven does not explicitly teach where the safety events comprise unstable approach conditions. However, Sherry further teaches: 

where the safety events comprise unstable approach conditions. (If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach - See at least ¶ [0058])

	Regarding claim 8, Beaven further teaches: 

where the safety events comprise aircraft malfunctions. (In a first example, data anomalies detected in Post Flight Report (PFR) data identifies an intermittent alert originating from a given aircraft's air conditioning unit. This PFR data indicates that the temperature in the cabin is above a desired upper threshold value. QAR data from the current flight and the last ten flights indicates that one of the three air conditional packs that should be controlling the air temperature into the cabin is not cooling the air efficiently, i.e., aircraft malfunctions - See at least ¶ [0044])

	Regarding claim 9, Beaven further teaches:

where the safety events comprise unfamiliar routes to an aircrew of the aircraft. (Recent flight logs indicate that the aircraft has changed routes, i.e., an unfamiliar route, and is now flying to Abu Dhabi more often, which is significantly warmer than it previous destinations. Maintenance data for other aircraft in the fleet that do this route regularly indicates similar alerts being reported. An aircraft fault determination can then be made at (312) 

	Regarding claim 10, Beaven further teaches:

where the likelihood of a safety event is predicted based on current flight conditions. (In a first example, data anomalies detected in Post Flight Report (PFR) data identifies an intermittent alert originating from a given aircraft's air conditioning unit. This PFR data indicates that the temperature in the cabin is above a desired upper threshold value. QAR data from the current flight and the last ten flights indicates that one of the three air conditional packs that should be controlling the air temperature into the cabin is not cooling the air efficiently - See at least ¶ [0044])

	Regarding claim 11, Beaven further teaches:

where the likelihood of a safety event is predicted based the current phase of flight. (The value of certain parameters can be extracted during certain flight phases of each flight (e.g. take-off, climb, cruise ) to determine condition indicators over time and detect abnormal trends in aircraft performance - See at least ¶ [0034])

	Regarding claim 17, Beaven further teaches: 

where the display is an interactive navigational display for the aircraft. (The client 222 can include various input/output devices for providing and receiving information to/from a user. For instance, an input device 236 can include devices such as a touch screen, touch pad, data entry keys, and/or a microphone suitable for voice recognition. Input device 236 can be employed by a user to provide aircraft-related data entry or other information used by the disclosed data fusion and analysis systems and methods. An output device 238 can include audio or visual outputs such as speakers or displays for indicating data fusion and analysis outputs , user inter faces , and the like - See at least ¶ [0030])

	Regarding claim 18, Beaven does not explicitly teach, but Turban further teaches:

where the display shows the likelihood of a safety event with frequency data. (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94).This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight, i.e., frequency data - See at least ¶ [0124])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated 

	Regarding claim 20, Beaven discloses automated fusion and analysis of multiple sources of aircraft data and teaches:

A system for calculating and displaying flight safety analytics for an aircraft, comprising: (the present disclosure are directed to systems and methods for fusing and analyzing multiple sources of data from a plurality of aircraft-related data sources for fault determination and other integrated vehicle health management (IVHM) diagnostics. By fusing and analyzing continuously recorded flight data, determinations can be made regarding whether an aircraft fault should be confirmed, derived or rejected based on correlated analysis of alerts from multiple data sources. Associated outputs, i.e., displays, can include indications of determined aircraft faults and/or associated aircraft maintenance recommendations - See at least ¶ [0015] and ¶ [0030])


a flight data quick access recorder (QAR) located onboard the aircraft that provides historical flight data for the aircraft; (The one or more portions of data accessed at (302) can originate, for example, from the plurality of data sources gathered at database 110 of FIG . 1, including but not limited to 

a flight management system (FMS) that, (system 200 is a computing system that collects data related to the aircraft and may control the aircraft in response to the data, i.e., a flight management system - See at least ¶ [0025]-[0030] and [0042])

processes the flight data to identify safety events (In steps 304-306, the system detects one or more alerts, i.e., safety events, indicative of the presence of a data anomaly within the one or more portions of the aircraft-related data sources. Then the system identifies a type of alert and originating data source associated with each detected alert - See at least ¶ [0034] and Fig. 3) and store the identified safety events in an events database, (determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process. In some embodiments, a training set of historical data pairs including alerts detected at (304) and corresponding faults determined at (312) can be provided as training inputs to a statistical model - See at least ¶ [0039] The use of historical date (including data at step 304) indicates a storage of the data prior to use in the 

analyzes the contents of the events database to determine statistical data regarding the identified safety events, and (In some examples of method (300), confidence scores can be variously assigned at (308), (310) to the types of alert and/or originating data sources identified at (306). For instance, an alert confidence score can be assigned at (308) to provide a quantifiable value indicative of a historical likelihood that a given alert correlates with a given aircraft fault. Alert confidence scores can be assigned for alerts originating from each different aircraft data source accessed at (302). In some examples, alert confidence scores could be determined by mining historic data and determining how often each alert correlates with a given aircraft fault. This alert-to-fault correlation can then be used to determine an alert confidence score value (e.g., a numeric value within a predetermined range such as from 0 to 1.) - See at least ¶ [0035])

applies an onboard predictive model that utilizes the statistical data to predict the likelihood of a safety event based on current flight data received from the aircraft; and (determining one or more aircraft faults at (312) can involve applying the alerts and data sources data identified at (306) as input to a statistical model of preconfigured processing rules that can be trained using a machine learning process. In some embodiments, a training set of historical data pairs including alerts detected at (304) and corresponding faults 

an onboard flight display that displays [] a safety event. (Once one or more aircraft faults are determined at (312), an output indicative of the determined one or more aircraft faults can be provided at (314). In some examples, an output provided at (314) includes an audio or visual alert provided to a user via a computing system output device - See at least ¶ [0042])

Beavin does not explicitly disclose where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member or where the predicted likelihood of a safety event is geo-referenced and based on current flight conditions. However, Sherry discloses a method and apparatus for probabilistic alerting of aircraft unstabilized approaches using big data and teaches:

where a safety event is a deviation from operational limits and standard operating procedures (SOP) for the aircraft by an aircrew member; (an unstable approach is determined by a deviation from the SOPs and the approach is based on pilot control, i.e., an aircrew member - See at least ¶ [0003] and [0047])

where the predicted likelihood of a safety event is geo-referenced and based on current flight conditions. (A probable, i.e., likelihood, unstable approach is determined based on the distance/altitude of the aircraft and the runway. The event is displayed on the flight display - See at least ¶ [0058] and Fig. 1)

	In summary, Beaven discloses collecting data on different stages of flight, including approach, and displaying data indicative of identified faults. Beaven does not explicitly disclose that safety events comprise unstable approach conditions. However, Sherry discloses a method and apparatus for probabilistic alerting of aircraft unstabilized approaches using big data and teaches displaying the potential of an unstable approach. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven to provide for the method and apparatus for probabilistic alerting of aircraft unstabilized approaches using big data, as taught in Sherry, to identify potential risks and alert the flight crews before they can occur. (At Sherry ¶ [0045])

	Beaven discloses determining a confidence score which provides a quantifiable value indicative of a historical likelihood that a given alert correlates with a given aircraft fault. Beaven further discloses displaying aircraft faults and output indicative of 

an onboard flight display that displays the predicted likelihood of a safety event. (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])

	In summary, Beaven discloses automated fusion and analysis of multiple sources of aircraft data and teaches determining a likelihood that a given alert correlates with a given fault and displaying data indicative of the determined fault. Beaven does not explicitly disclose that the displayed data indicative of the determined fault includes a likelihood. However, Turban discloses a method for analyzing faults present on a platform and associated system and teaches displaying the likelihood for each fault alongside the fault mode. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity 	

	Claims 3, 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven in view of Turban, in view of Sherry, as applied to claim 1, and in further view of Tieftrunk et al. (US 2016/0057032 A1, “Tieftrunk”).

	Regarding claim 3, the combination of Beaven, Sherry, and Turban does not explicitly disclose where the safety events comprise adverse weather conditions. However, Tieftrunk discloses aircraft monitoring with improved situational awareness and teaches:
 
where the safety events comprise adverse weather conditions. (The processing system 112 also renders or otherwise displays graphical representations of the meteorological and/or other aviation-related information received from external monitoring systems 116 on or overlying the flight tracking map. In this manner, the flight tracking map displayed on the display device 108 may also include graphical representations of regions of precipitation, turbulence, convection, winds, icing, i.e., weather, air traffic, and the like overlying the terrain background - See at least ¶ [0024], The data collected from monitoring systems 116 may indicate that the conditions impact upcoming operation of the aircraft, i.e., safety events - See at least ¶ [0025])



	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the aircraft monitoring with improved situational awareness, as taught in Tieftrunk, to improve the pilot's situational awareness with respect to the upcoming operation of the aircraft and the motivation or rationale underlying any modification(s) proposed by the ground personnel. (At Tieftrunk ¶ [0014])

	Regarding claim 6, the combination of Beaven, Sherry, and Turban does not explicitly teach, but Tieftrunk further teaches: 

where the safety events comprise terrain surrounding an airport. (The processing system 112 utilizes the information in the data storage element 114 to display a flight tracking map associated with the aircraft 120 on the display device 108. In this regard, the flight tracking map includes a background corresponding to a graphical representation of the terrain, topology, or other suitable items or points of interest within a geographic area proximate the aircraft 120 - See at 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the aircraft monitoring with improved situational awareness, as taught in Tieftrunk, to improve the pilot's situational awareness with respect to the upcoming operation of the aircraft and the motivation or rationale underlying any modification(s) proposed by the ground personnel. (At Tieftrunk ¶ [0014])

	Regarding claim 7, the combination of Beaven, Sherry, and Turban does not explicitly teach, but Tieftrunk further teaches:

where the safety events comprise airspace congestion. (The processing system 112 also renders or otherwise displays graphical representations of the meteorological and/or other aviation-related information received from external monitoring systems 116 on or overlying the flight tracking map. In this manner, the flight tracking map displayed on the display device 108 may also include graphical representations of regions of precipitation, turbulence, convection, winds, icing, air traffic, i.e., airspace congestion, and the like overlying the terrain background - See at least ¶ [0024], The data collected from monitoring systems 116 may indicate that the conditions impact upcoming operation of the aircraft, i.e., safety events - See at least ¶ [0025])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the aircraft monitoring with improved situational awareness, as taught in Tieftrunk, to improve the pilot's situational awareness with respect to the upcoming operation of the aircraft and the motivation or rationale underlying any modification(s) proposed by the ground personnel. (At Tieftrunk ¶ [0014])

	Regarding claim 19, Beaven does not explicitly teach but Turban further teaches:

where the display shows the likelihood of a safety event [] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity 

	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the display shows severity data. However, Tieftrunk further teaches: 

where the display shows the [] safety event with severity data.  (The pilot, co-pilot and/or other crew member is able to view graphical representations of regions 306 that are based on information from the external monitoring system(s) 116 (e.g., forecasted weather information, weather information for larger geographical areas and/or altitude ranges, or the like), which may otherwise be unavailable at the aircraft 120 using the onboard detection system(s) 138 - See at least ¶ [0056] Information from the external monitoring system(s) 116 includes weather severity - See at least ¶ [0019])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the aircraft monitoring with improved situational awareness, as taught in Tieftrunk, to improve the pilot's situational awareness with respect to the upcoming operation of the aircraft and the motivation or rationale underlying any modification(s) proposed by the ground personnel. (At Tieftrunk ¶ [0014])

5 is rejected under 35 U.S.C. 103 as being unpatentable over Beaven in view of Turban, in view of Sherry, as applied to claim 1, and in further view of Samuthirapandian et al. (US 2014/0015695 A1, “Samuthirapandian”).

	Regarding claim 5, the combination of Beaven, Sherry, and Turban does not explicitly teach where the safety events comprise runway awareness warnings. However, Samuthirapandian discloses systems and methods for displaying runway information and teaches: 

where the safety events comprise runway awareness warnings. (Accordingly, the visual display 200 further includes arrestor bed symbology 230. In this embodiment, the arrestor bed symbology 230 corresponds to the size and shape of the arrestor bed relative to the surrounding terrain 210 (e.g., in the same scale), including the runway 220, so as not to obscure other information on the visual display 200 in a primary field of view while providing the desired information. As shown, the arrestor bed symbology 230 may be different than the symbology representing the runway 220 and other surrounding terrain 210 (e.g., such as in a different color or highlighted) to draw attention to the arrestor bed. As such, the arrestor bed symbology 230 enables the pilot to ascertain the presence, location, and size of the arrestor bed so as to avoid or use the arrestor bed, as desired or necessary. At times, a runway will have a runway safety area between the end of the main portion of the runway and the arrestor bed. In such cases, runway safety symbology 222 will be displayed between the runway 220 and the arrestor bed symbology 230 - See at least ¶ [0029] and Fig. 2)

	In summary, Beaven discloses collecting data on different stages of flight, including approach, and displaying data indicative of identified faults. Beaven does not explicitly disclose where the safety events comprise runway awareness warnings. Samuthirapandian discloses systems and methods for displaying runway information and teaches displaying the arrestor bed area as well as a safety area between the runway and arrestor bed area. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for systems and methods for displaying runway information, as taught in Samuthirapandian, to provide visual displays that improve situational awareness, particularly during landing situations. (At Samuthirapandian ¶ [0004])

	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaven in view of Turban, in view of Sherry, as applied to claim 1, and in further view of Jayathirtha et al. (US 2017/0291715 A1, “Jayathirtha”).

	Regarding claim 12, Beaven does not explicitly teach but Turban further teaches:

where the displayed likelihood of a safety event[] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity and required considerable analysis time of maintenance procedures. (At Turban ¶ [0006]-[0007])	

	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the displayed likelihood of an event is filtered based on time range. However, Jayathirtha discloses methods and apparatus for providing real-time flight safety advisory data and analytics and teaches: 

where the displayed likelihood of a safety event is filtered based on time range. (The process 500 filters this safety data based on the current state of flight, the location, or the conditions, and provides relevant alerts or warnings to the flight crew. For example, a trend of bird strikes in winter for the Airport X between 7 - 9 am, i.e., a time range could be an alert in the safety database - ¶ [0058])



	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the methods and apparatus for providing real-time flight safety advisory data and analytics, as taught in Jayathirtha, so that SOP non-compliance and safety events may be reported and, when possible, avoided. (At Jayathirtha ¶ [0018])

	Regarding claim 13, Beaven does not explicitly teach but Turban further teaches:

where the displayed likelihood of a safety event[] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])



	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the displayed likelihood of a safety event is filtered based on aircraft type. However, Jayathirtha further teaches: 

where the displayed likelihood of a safety event is filtered based on aircraft type. (When the process 400 has access to the listed aircraft parameter data, the process 400 detects events of a high probability and presents an advisory for viewing via aircraft onboard display or Electronic Flight Bag (EFB) display. Exemplary embodiments of particular advisories may include, without limitation: avoid 250 knots (kts)/10000 Exceedance for Airport X; higher risk, i.e., the likelihood,  of bird strikes for a specific tail number, i.e., aircraft type, and/or specific airspace; avoid high taxi speed at Taxiway X after landing on Runway Y; avoid long landing on Runway X. In this example, the process 400 provides an advisory to the flight crew based on runtime parameters and AQD data for a higher probability of 250/10000 speed limit exceedance, and a history of high risk of bird strikes during descents in this time and/or season, i.e., a time range, and for this specific flight number - See at least ¶ [0048]; The process 500 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the methods and apparatus for providing real-time flight safety advisory data and analytics, as taught in Jayathirtha, so that SOP non-compliance and safety events may be reported and, when possible, avoided. (At Jayathirtha ¶ [0018])

	Regarding claim 14, Beaven does not explicitly teach but Turban further teaches:

where the displayed likelihood of a safety event[] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry to provide 

	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the displayed likelihood of a safety event is filtered based on current flight conditions. However, Jayathirtha further teaches: 

where the displayed likelihood of a safety event is filtered based on current flight conditions. (The process 500 filters this safety data based on the current state of flight, the location, or the conditions, and provides relevant alerts or warnings to the flight crew. For example, a trend of bird strikes in winter for the Airport X between 7-9 am could be an alert in the safety database. If the conditions (landing in winter at Airport X during the period of time from 7-9 am) are met for the current flight, then a warning is given to the pilot - See at least ¶ [0058])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the methods and apparatus for providing real-time flight safety advisory data and analytics, as taught in Jayathirtha, so that SOP non-compliance and safety events may be reported and, when possible, avoided. (At Jayathirtha ¶ [0018])

	Regarding claim 15, Beaven does not explicitly teach but Turban further teaches:

where the displayed likelihood of a safety event[] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault mode, which is expressed by a representative number of occurrences per hour of flight - See at least ¶ [0124]-[0125])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity and required considerable analysis time of maintenance procedures. (At Turban ¶ [0006]-[0007])	

	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the displayed likelihood of a safety event is filtered based on a current flight plan. However, Jayathirtha further teaches: 

where the displayed likelihood of a safety event is filtered based on a current flight plan. (The process 500 filters this safety data based on the current state of flight, the location, or the conditions, and provides relevant alerts 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the methods and apparatus for providing real-time flight safety advisory data and analytics, as taught in Jayathirtha, so that SOP non-compliance and safety events may be reported and, when possible, avoided. (At Jayathirtha ¶ [0018])

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beaven in view of Turban, in view of Sherry, as applied to claim 1, and in further view of Weichbrod et al. (US 9,810,770 B1, “Weichbrod”).

	Regarding claim 16, Beaven does not explicitly teach but Turban further teaches:

where the displayed likelihood of a safety event[] (The overall likelihood vector can then be displayed on the interface 24 while being associated with each listed fault mode, as illustrated in FIG. 8 (sub-step 94). This display illustrates, for each fault mode MD1 to MD12, the overall likelihood of occurrence of the fault 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven and Sherry, to provide for displaying the likelihood of the fault, as taught in Turban, to offset the complexity and required considerable analysis time of maintenance procedures. (At Turban ¶ [0006]-[0007])	

	The combination of Beaven, Sherry, and Turban does not explicitly disclose where the displayed likelihood of a safety event is shown with geo-referenced event data that is represented by a unique symbol on the flight display. However, Weichbrod discloses methods efficient retrieval of aviation data and weather over low bandwidth links and teaches:

where the displayed likelihood of a safety event is shown with geo-referenced event data that is represented by a unique symbol on the flight display. (Weather data may be provided based on geographic location of the weather and the aircraft. The overall weather is indicated by a graphical overlay providing radar imaging - See at least Fig. 5A-5C. This kind of imaging shows the likelihood of the weather event, i.e., all clear means no weather event - See at least Col. 15, Ln. 1-8 However, the probability, i.e., likelihood, of individual 
	
	In summary, Turban discloses displaying the likelihood of an event. The combination of Beaven, Sherry, and Turban does not explicitly where the displayed likelihood of a safety event is shown with geo-referenced event data that is represented by a unique symbol on the flight display. However, Weichbrod discloses methods efficient retrieval of aviation data and weather over low bandwidth links and teaches displaying the likelihood of weather as an overlay on a planes graphical display.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated fusion and analysis of multiple sources of aircraft data of Beaven, Sherry, and Turban to provide for the methods efficient retrieval of aviation data and weather over low bandwidth links, as taught in Weichbrod, to provide improved communications and display systems in aircrafts. (At Weichbrod ¶ Col. 1, Ln. 9-11)

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beaven references chapters from the Air Transport Association, specifically chapter 21. This chapter discusses HVAC systems in the plane and their operational parameters. The Examiner understands these operational parameters as SOP and that they are influenced by aircrew actions. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662